Citation Nr: 0910278	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-13 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for erectile dysfunction 
as secondary to service-connected diabetes mellitus type II.

2. Entitlement to an effective date prior to June 2, 2005 for 
the grant of service connection for diabetes mellitus type 
II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and August 2006 rating 
decisions of the RO in St. Petersburg, Florida.  The April 
2006 rating decision in pertinent part granted service 
connection for diabetes mellitus type II and assigned a 20 
percent evaluation effective June 2, 2005, and denied service 
connection for hypertension.  The August 2006 rating decision 
denied service connection for erectile dysfunction, and 
confirmed and continued the previous denial of service 
connection for hypertension.

Subsequent to the issuance of the March 2007 statement of the 
case (SOC), the Veteran submitted additional evidence which 
was not considered by the RO.  The Veteran, through his 
representative, has waived RO consideration of that evidence 
in a December 2008 submission.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2008).

In December 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The Board notes that at the December 2008 hearing, the 
Veteran presented testimony on the issue of service 
connection for hypertension as secondary to service-connected 
diabetes mellitus type II.  However, a review of the claims 
file reveals that this issue has not been properly appealed 
to the Board.  Although the Veteran initiated an appeal with 
a notice of disagreement, he did not perfect the appeal with 
a timely substantive appeal after he was furnished with an 
SOC.  On his May 2007 VA Form 9, the Veteran specifically 
indicated that he was only appealing the issue of service 
connection for erectile dysfunction as to the service-
connected disability of diabetes mellitus type II 
(herbicide).  Accordingly, the Board does not have 
jurisdiction over the hypertension issue.  The Board does 
construe the Veteran's hearing testimony as a petition to 
reopen a claim of service connection for hypertension and 
refers this matter to the RO for appropriate development.

The issue of earlier effective date for the grant of service 
connection for diabetes mellitus type II is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran's erectile dysfunction is etiologically related to 
service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The Veteran's erectile dysfunction is not proximately due to 
or the result of service-connected diabetes mellitus type II.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.310 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in August 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in March 2006 and 
an opinion was provided as to whether his erectile 
dysfunction can be attributed to his diabetes mellitus type 
II.  Further examination or opinion is not needed on this 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with a service-connected disability.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

The veteran is service-connected for diabetes mellitus type 
II, and he contends that he developed erectile dysfunction as 
a result of that disease.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

As an initial matter, the Board notes that there is medical 
evidence of a current disability.  The Veteran was diagnosed 
with erectile dysfunction at his March 2006 VA examination.  
Subsequent treatment records confirm this diagnosis and show 
that he has been prescribed various medications to treat this 
condition.  

The inquiry that follows is whether erectile dysfunction was 
caused by the service-connected diabetes mellitus type II, as 
claimed by the Veteran.  The Veteran was afforded a VA 
examination in March 2006 to assess the current nature of his 
diabetes mellitus, heart, hypertension and genitourinary 
system.  The Board finds the examination report to be 
comprehensive and sufficient in addressing whether the 
Veteran's erectile dysfunction is secondary to his diabetes 
mellitus type II.  In this regard, it is noted that the 
examiner reviewed the veteran's claims file and electronic 
medical records prior to rendering his conclusion.  The 
examiner provided a summary of the Veteran's relevant medical 
history and noted that the onset of his diabetes was in 
November 2003.  At the examination, the Veteran reported that 
he had not had an erection for the past nine months.  It was 
noted that he did not have stiffness and was unable to do 
vaginal penetration and unable to perform successful sex.  
The Veteran indicated that he had tried Viagra without much 
help.  Physical examination of genitalia showed a circumcised 
penis with no penile discharge; testicles and epididymis were 
well descended and nontender, and there was no evidence of 
testicular atrophy or anal fistula.  Anal area was clean, 
rectal examination showed good sphincter tone, rectal was 
smooth, and prostate was 1+ and smooth.  Following the 
examination, the examiner gave the opinion that erectile 
dysfunction and hematuria were less likely as not as a result 
of diabetes mellitus.  He stated that diabetes was only 
recognized for the past year and a half, and that it was 
unlikely that it would give the Veteran erectile dysfunction.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran has failed to submit any 
competent medical evidence showing his erectile dysfunction 
is proximately due to or the result of his service-connected 
diabetes mellitus type II.  Although his VA medical records 
reflect treatment and medication for erectile dysfunction, 
there is nothing in these records to suggest that erectile 
dysfunction is associated with diabetes.  The sole medical 
opinion of record addressing the etiology of the Veteran's 
erectile dysfunction is the March 2006 VA examination report, 
which rules out a relationship between this condition and 
diabetes mellitus.  The Board notes that this examination 
report is thorough and supported by the Veteran's VA medical  
records.  The VA examination in this case is, therefore, 
adequate upon which to base a decision.  As the evidence of 
record fails to demonstrate a link between erectile 
dysfunction and diabetes, the Board concludes that service 
connection for erectile dysfunction is not warranted.  

The Board is mindful of the Veteran's statements regarding 
the etiology of his erectile dysfunction.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he has 
tried a variety of different medications to treat this 
condition.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding the etiology of his disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

The Board has considered the internet articles submitted by 
the Veteran in support of his claim.  Treatise evidence can, 
in some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
Board finds the internet evidence which has been submitted by 
the Veteran to be so general and speculative in nature as to 
not constitute competent, probative evidence as to the origin 
of erectile dysfunction.  Consequently, the Board finds that 
such evidence does not satisfy even the low threshold of 
McLendon is suggesting an association between his disability 
and service.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for erectile dysfunction as secondary 
to service-connected diabetes mellitus type II.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus type II is 
denied.


REMAND

The April 2006 rating decision granted service connection for 
diabetes mellitus type II, assigning a 20 percent rating with 
an effective date of June 2, 2005, and denied service 
connection for sudden death, sleep apnea, hypertension and 
post surgical status of automatic implantable cardiac 
defibrillator in situ.  The Veteran submitted a timely notice 
of disagreement (NOD) in June 2006 with respect to the denied 
claims as well as the effective date of service connection 
for diabetes mellitus type II.  Thereafter, the Veteran filed 
an new claim of service connection for erectile dysfunction 
in July 2006.  

In August 2006, the RO issued a rating decision denying 
service connection for erectile dysfunction, and confirming 
and continuing the previous denials of service connection for 
sudden death, sleep apnea, hypertension and post surgical 
status of automatic implantable cardiac defibrillator in 
situ.  Subsequently, the RO issued a March 2007 statement of 
the case (SOC), which again denied service connection for 
hypertension, and confirmed and continued the previous denial 
of service connection for hypertension.  Neither the August 
2006 rating decision nor the March 2007 SOC addressed the 
issue of entitlement to an earlier effective date for service 
connection for diabetes mellitus type II.  As such, the claim 
must be remanded to allow the RO to provide the Veteran with 
an SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the 
issue of entitlement to an effective date 
prior to June 2, 2005 for the grant of 
service connection for diabetes mellitus 
type II.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


